UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7887


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CREADELL HUBBARD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:88-cr-00040-BO-1, 5:16-cv-00549-
BO)


Submitted: April 16, 2020                                         Decided: April 21, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Creadell Hubbard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Creadell Hubbard seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2018) motion. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on August 12, 2019. Hubbard filed the notice of

appeal on November 28, 2019. * Because Hubbard failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                               DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Hubbard could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                             2